 
 
IIB 
111th CONGRESS 2d Session 
H. R. 5307 
IN THE SENATE OF THE UNITED STATES 

September 24, 2010
Received; read twice and referred to the  Committee on Finance

AN ACT 
To amend the Tariff Act of 1930 to include ultralight vehicles under the definition of aircraft for purposes of the aviation smuggling provisions under that Act. 
 
 
1.Short titleThis Act may cited as the Ultralight Smuggling Prevention Act of 2010.  
2.Definition of aircraft under aviation smuggling provisions of the Tariff Act of 1930 
(a)In generalSection 590 of the Tariff Act of 1930 (19 U.S.C. 1590) is amended— 
(1)by redesignating subsection (g) as subsection (h); and  
(2)by inserting after subsection (f) the following: 
 
(g)Definition of aircraftAs used in this section, the term aircraft includes an ultralight vehicle, as defined by the Administrator of the Federal Aviation Administration. .  
(b)Effective dateThe amendments made by subsection (a) apply with respect to violations of any provision of section 590 of the Tariff Act of 1930 on or after the 30th day after the date of the enactment of this Act. 
3.PAYGO complianceThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the House Budget Committee, provided that such statement has been submitted prior to the vote on passage.  
 Passed the House of Representatives September 23, 2010.Lorraine C. Miller,Clerk. 
 
